Exhibit 10.57

RESTRICTED STOCK UNIT AGREEMENT

“Performance-based Award”

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made as of
the 3rd day of September, 2013, between Cardtronics, Inc., a Delaware
corporation (the “Company”), and David Dove (“You”).

 

1.Award.  In accordance with the Cardtronics, Inc. 2007 Amended and Restated
Stock Incentive Plan (the “Plan”), the Company does hereby grant you a target
 award of 50,000 performance-based Restricted Stock Units (the “Award”).    The
Award is effective as of September 3, 2013 (the “Date of Grant”).    The  Award
is divided into three separate tranches of 16,666, 16,666 and 16,668  shares
each, each tranche of which will have its own annual performance period
(specifically, calendar years 2014, 2015, and 2016, each a “Performance Period”)
and performance targets or goals (the “Performance Goals”).  These Performance
Goals will be assigned to You in writing by the Company within ninety (90) days
following the inception of each Performance Period, in accordance with the
requirements of the Amended and Restated 2007 Stock Incentive Plan (or any
successor plan).   These Performance Goals will set a “Threshold”, a “Target”
and a “Maximum” level.  The final amount of each tranche of the Award, if any,
will be contingent upon you achieving at least the Threshold level of your
Performance Goals in the applicable Performance Period. If  you achieve only the
Threshold level of your Performance Goals, You will receive only 50% of that
year’s tranche; if you achieve Target, i.e. 100% of said goals you will receive
100% of that year’s tranche; and if you exceed Target, you will be entitled to
receive more than 100% of the applicable tranche up to a maximum of 200% of the
applicable tranche depending upon the degree to which you exceeded Target, which
will be specifically described in that year’s Performance Goals.  The Award is
not intended to comply with the restrictions imposed upon qualified
performance-based compensation awarded pursuant to Section 162(m) of the Code
and the Treasury Regulations promulgated thereunder.

2.Definitions.  Capitalized terms used in this Agreement that are not defined
below or in the body of this Agreement shall have the meanings given to them in
the Plan.  In addition to the terms defined in the body of this Agreement, the
following capitalized words and terms shall have the meanings indicated below:

(a)“Disability” shall mean a disability entitling You to benefits under the
long-term disability plan maintained by the Company or an Affiliate; provided,
however, that if You are not eligible to participate in such plan, then You
shall be considered to have incurred a “Disability” if and when the Compensation
Committee (the “Committee”) determines in its discretion that You are
permanently and totally unable to perform your duties for the Company or any
Affiliate as a result of any medically determinable physical or mental
impairment as supported by a written medical opinion to the foregoing effect by
a physician selected by the Committee.

(b)“Forfeiture Restrictions” shall have the meaning specified in Section 3(a)
hereof.



 

-1-

--------------------------------------------------------------------------------

 

 

(c)“Involuntary Termination” shall mean any termination of your employment with
the Company that does not result from a resignation by You;  provided, however,
the term “Involuntary Termination” shall not include a Termination for Cause or
any termination as a result of death or Disability.

(d)“Qualified Retirement” shall mean the resignation of a Participant who meets
each of the following two requirements: (i) has a minimum of five (5) years of
employment with the Company; and (ii) is at least sixty  (60) years of age as of
the date of his/her retirement.

(e)“Termination for Cause” shall mean the termination of Your employment with
the Company by the Company for “cause” as such term (or any similar term) is
defined in your employment agreement with the Company or any Affiliate;
provided, however, that if You do not have such an employment agreement or your
employment agreement does not define the term “cause” (or any similar term),
then “Termination for Cause” shall mean the termination of your employment with
the Company based on a determination by the Committee (or its delegate) that You
(i) have engaged in gross negligence, gross incompetence or willful misconduct
in the performance of your duties with respect to the Company or any Affiliate,
(ii) have refused without proper legal reason to perform your duties and
responsibilities to the Company or any Affiliate, (iii) have materially breached
any material provision of a written agreement or corporate policy or code of
conduct established by the Company or any Affiliate, (iv) have willfully engaged
in conduct that is materially injurious to the Company or any Affiliate, (v)
have disclosed without specific authorization from the Company confidential
information of the Company or any Affiliate that is materially injurious to any
such entity,  (vi) have committed an act of theft, fraud, embezzlement,
misappropriation or willful breach of a fiduciary duty to the Company or any
Affiliate, or (vii) have been convicted of (or pleaded no contest to) a crime
involving fraud, dishonesty or moral turpitude or any felony (or a crime of
similar import in a foreign jurisdiction).

3.Restricted Stock Units.  You hereby accept the Restricted Stock Units when
issued and agree with respect thereto as follows:

(a)Forfeiture Restrictions.  The Restricted Stock Units may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of, and in the event of termination of your employment with the
Company for any reason, You shall, for no consideration and except to the extent
described in the second sentence of Section 3(b), forfeit to the Company all
Restricted Stock Units.  The prohibition against transfer and the obligation to
forfeit and surrender Restricted Stock Units to the Company upon termination of
employment as provided in the preceding sentence are herein referred to as the
“Forfeiture Restrictions.”  The Forfeiture Restrictions shall be binding upon
and enforceable against any transferee of Restricted Stock Units.

(b)Settlement of each Tranche of Your Award.          On or before March 31 of
the year immediately following each Performance Period, the Committee shall
determine the extent to which Your Performance Goals were met and the resulting
number of restricted stock units earned for the applicable Performance
Period.  For performance levels between Threshold and Target and between Target
and Maximum, the number of restricted stock units earned will



 

-2-

--------------------------------------------------------------------------------

 

 

be determined by interpolation. Immediately upon earning each respective tranche
of your Award,  the Company will automatically convert each earned Restricted
Stock Unit to one share of common stock of the Company (par value $0.0001).

(c)Corporate Acts.  The existence of the Restricted Stock Units shall not affect
in any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding.  The prohibitions of Section 3(a) hereof shall not apply to
the transfer of Restricted Stock Units pursuant to a plan of reorganization of
the Company, but the stock, securities or other property received in exchange
therefore shall also become subject to the Forfeiture Restrictions and
provisions governing the lapsing of such Forfeiture Restrictions applicable to
the original Restricted Stock Units for all purposes of this Agreement, and the
certificates, if any, representing such stock, securities or other property
shall be legended to show such restrictions.

4.Dividend Equivalent Rights (“DER”).   In the event that the Company declares
and pays a dividend in respect of its outstanding shares of Common Stock and, on
the record date for such dividend, You hold Restricted Stock Units granted
pursuant to this Agreement that have not been settled, the Company shall create
a bookkeeping account that will track the amount of the DERs You would have been
entitled to receive on or following the Date of Grant as if You had been the
holder of record of the number of shares of Common Stock related to the
Restricted Stock Units that have not been settled as of the record date,
calculated without interest.  All DER amounts credited to your bookkeeping
account from the Date of Grant until the settlement of the underlying Restricted
Stock Units shall be paid to You in a lump sum cash payment on the date that the
underlying Restricted Stock Units associated with that DER amount are settled
pursuant to Section 3(b) above.  In the event that the Restricted Stock Units
are forfeited to the Company without settlement to you, you will also forfeit
any associated DER amounts.

5.Withholding of Tax.  To the extent that the receipt of the Restricted Stock
Units or shares of the Company’s common stock upon conversion of the units to
common stock results in compensation income or wages to You for purposes of any
governmental taxing entity that has jurisdiction over the Company or You,  You
shall deliver to the Company at the time of such receipt, as the case may be,
such amount of money as the Company may require to satisfy its obligation to the
applicable taxing authority under applicable tax laws or regulations to remit to
such authority on your behalf your minimum tax obligation created by such event,
and if You fail to do so, the Company is authorized to withhold from You any
cash or stock remuneration (including withholding any shares distributable to
You under this Agreement) then or thereafter payable to You.  You acknowledge
and agree that the Company is making no representation or warranty as to the tax
consequences to You as a result of the receipt of the Restricted Stock Units,
the lapse of any Forfeiture Restrictions or the issuance of shares of the
Company’s common stock to you upon conversion of the units to common stock.

6.Status and Issuance of Stock. 



 

-3-

--------------------------------------------------------------------------------

 

 

(a)You agree that the Restricted Stock Units and shares of the Company’s common
stock issued in settlement of any such units under this Agreement will not be
sold or otherwise disposed of in any manner which would constitute a violation
of any applicable federal or state securities laws.  You also agree that (a) the
certificates, if any, representing the Restricted Stock Units may bear such
legend or legends as the Committee deems appropriate in order to reflect the
Forfeiture Restrictions and to assure compliance with the terms and provisions
of this Agreement and applicable securities laws, (b) the Company may refuse to
register the transfer of the shares on the stock transfer records of the Company
if such proposed transfer would, in the opinion of counsel satisfactory to the
Company, constitute a violation of any applicable securities law, and (c) the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of shares issued in settlement of any Restricted
Stock Unit.    

(b)Notwithstanding any provision of this Agreement to the contrary, the issuance
of Common Stock to You will be subject to compliance with all applicable
requirements of federal, state, or foreign law with respect to such securities
and with the requirements of any stock exchange or market system upon which the
Common Stock may then be listed.  No Common Stock will be issued hereunder if
such issuance would constitute a violation of any applicable federal, state, or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Common Stock may then be listed. 

(c)The value of any fractional Restricted Stock Units shall be rounded down at
the time Common Stock is issued to You in connection with the Restricted Stock
Units.  No fractional shares of Common Stock, nor the cash value of any
fractional shares of Stock, will be issuable or payable to you pursuant to this
Agreement.  The value of such shares of Common Stock shall not bear any interest
owing to the passage of time. 

7.Employment Relationship.  For purposes of this Agreement, You shall be
considered to be in the employment of the Company as long as You remain an
employee of either the Company or an Affiliate.  Without limiting the scope of
the preceding sentence, it is specifically provided that You shall be considered
to have terminated employment with the Company at the time of the termination of
the “Affiliate” status of the entity or other organization that employs
You.  Nothing in the adoption of the Plan, nor the award of the Restricted Stock
Units thereunder pursuant to this Agreement, shall confer upon You the right to
continued employment by the Company or affect in any way the right of the
Company to terminate such employment at any time.  Unless otherwise provided in
a written employment agreement or by applicable law, your employment by the
Company shall be on an at-will basis, and the employment relationship may be
terminated at any time by either You or the Company for any reason whatsoever,
with or without cause or notice.  Any question as to whether and when there has
been a termination of such employment, and the cause of such termination, shall
be determined by the Committee or its delegate, and its determination shall be
final.

8.Conditions to Plan Participation and Receipt of Restricted Stock Units.  In
consideration of the grant of the Restricted Stock Units, and in order to
protect the interests of the Company, its Affiliates, and their respective
equity holders and employees, You acknowledge and agree that it is a condition
precedent to your right to participate in, continue to



 

-4-

--------------------------------------------------------------------------------

 

 

participate in, and receive benefits under the Plan (including receipt of the
Restricted Stock Units) that (a) You shall at all times comply with laws
(whether domestic or foreign) applicable to your actions on behalf of the
Company or any Affiliate, (b) You shall not commit any action that results in
your employment being subject to a Termination for Cause, and (c) You shall at
all times fully and faithfully comply with all material covenants and agreements
set forth in this Agreement.  By entering into this Agreement, the parties
hereto agree that the conditions to participation in the Plan set forth in this
Section are an essential component of the Plan and this Agreement, and it is
their intent that such conditions not be severed from the other terms and
provisions of the Plan and this Agreement.

9.Notices.  Any notices or other communications provided for in this Agreement
shall be sufficient if in writing.  Such notices or communications to You shall
be effectively delivered if hand delivered to You at your principal place of
employment or if sent by registered or certified mail to You at the last address
You have filed with the Company.  In the case of the Company, such notices or
communications shall be effectively delivered if sent by registered or certified
mail to the Company at its principal executive offices.

10.Entire Agreement; Amendment.  This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the shares granted hereby; provided, however, that the
terms of this Agreement shall not modify and shall be subject to the terms and
conditions of any employment and/or severance agreement between the Company (or
an Affiliate) and You in effect as of the date a determination is to be made
under this Agreement.  Without limiting the scope of the preceding sentence,
except as provided therein, all prior understandings and agreements, if any,
among the parties hereto relating to the subject matter hereof are hereby null
and void and of no further force and effect.  This Agreement may not be modified
in any respect by any verbal statement, representation or agreement made by any
employee, officer, or representative of the Company or by any written agreement
unless signed by an officer of the Company who is expressly authorized by the
Company to execute such document.  In the event of any conflict between this
Agreement and the Plan, the controlling document shall be the Plan.

11.Binding Effect; Survival.  This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under You.  The provisions of Section  5 shall survive the expiration of any
Vesting Period.

12.Severability.  If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

13.Controlling Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to conflicts of
law principles thereof, or, if applicable, the laws of the United States.

[Signatures begin on the following page.]





 

-5-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and You have executed this Agreement, all
as of the date first above written.

CARDTRONICS, INC.

 

 

By: /s/ Debra Bronder____________________

Name:  /s/ Debra Bronder___________________

Title:  EVP______________________________

 

 

   

AWARD RECIPIENT (“YOU”)



 

/s/ David Dove___________________________

DAVID DOVE

 

 

SPOUSAL CONSENT

Your spouse, if any, is fully aware of, understands and fully consents and
agrees to the provisions of this Agreement and its binding effect upon any
marital or community property interests he/she may now or hereafter own, and
agrees that the termination of his/her and your marital relationship for any
reason shall not have the effect of removing any Restricted Stock Units and
shares of common stock issued in settlement of any such unit otherwise subject
to this Agreement from coverage hereunder and that his/her awareness,
understanding, consent and agreement are evidenced by his/her signature below.

 

/s/ Pamela Dove________________________

Signature of Spouse

Pamela Dove___________________________

Printed Name of Spouse

 

 

 



 

-6-

--------------------------------------------------------------------------------